Order entered August 9, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01249-CV

                              JAMES C. MORRIS, Appellant

                                              V.

                 BRANCH BANKING AND TRUST COMPANY, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-12220

                                          ORDER
       We GRANT appellant’s August 8, 2016 unopposed motion to extend time to file reply

brief and ORDER the reply brief be filed no later than August 24, 2016.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE